USCA11 Case: 19-13872          Date Filed: 02/03/2021      Page: 1 of 35



                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                               Nos. 19-13872, 20-11602
                                Non-Argument Calendar
                              ________________________

                                Agency No. A078-664-545

ARMAN ERITSIAN,

                                                                                    Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.

                              ________________________

                        Petitions for Review of a Decision of the
                              Board of Immigration Appeals
                              ________________________

                                     (February 3, 2021)

Before WILLIAM PRYOR, JILL PRYOR, and LAGOA, Circuit Judges.1

LAGOA, Circuit Judge:

       1
          We withdraw our earlier opinion issued on November 17, 2020, following the
government’s motion to amend the opinion in light of Nasrallah v. Barr, 140 S. Ct. 1683 (2020),
consolidate Eritsian’s two petitions for review in case numbers 19-13872 and 20-11602, and issue
the following revised opinion.
         USCA11 Case: 19-13872        Date Filed: 02/03/2021   Page: 2 of 35



      Arman Eritsian seeks review of: (1) the Board of Immigrations Appeals’s

(“BIA”) order affirming the immigration judge’s order of removal and denial of his

applications for asylum, withholding of removal, Convention Against Torture

(“CAT”) relief, and for a waiver of inadmissibility in conjunction with an adjustment

of status; and (2) the BIA’s order denying his motion to reopen his removal

proceedings. For the reasons discussed below, we deny in part and dismiss in part

Eritsian’s petition for review of the BIA’s order denying his claims for relief in case

number 19-13872 and deny in part and dismiss in part his petition for review of the

BIA’s order denying his motion to reopen the proceedings in case number 20-11602.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Eritsian is an ethnic Armenian Christian and native of Azerbaijan who

originally entered the United States in 2000. In 2002, an immigration judge in

California granted Eritsian’s application for asylum. On July 20, 2007, Eritsian’s

legal status was adjusted to that of a lawful permanent resident of the United States,

which was made retroactive to July 20, 2006.

      In the years following his legal status change, Eritsian was convicted of two

separate crimes. On January 5, 2010, Eritsian was convicted in California for

conspiracy to commit grand theft, in violation of California Penal Code §§ 182(a)(1)

and 487(a) (2009) (the “2010 conviction”), and was subsequently sentenced to 180

days of imprisonment and three years of probation. Then, on April 13, 2015, Eritsian


                                          2
           USCA11 Case: 19-13872         Date Filed: 02/03/2021     Page: 3 of 35



was convicted in the United States District Court for the Southern District of

California for conspiracy to commit mail fraud, wire fraud, and money laundering,

in violation of 18 U.S.C. § 371 (the “2015 conviction”). As a result of the 2015

conviction, Eritsian was sentenced to thirty months of imprisonment and ordered to

pay $8,323 in restitution to the government.

       On August 1, 2017, the United States Department of Homeland Security

(“DHS”) issued a Notice to Appear (the “NTA”) to Eritsian while he was

incarcerated with the Bureau of Prisons in Folkston, Georgia. In the NTA, Eritsian

was charged as removable under 8 U.S.C. § 1227(a)(2)(A)(ii) for having been

convicted of two crimes involving moral turpitude that did not arise out of a single

scheme of criminal misconduct. Eritsian was also charged as removable under 8

U.S.C. § 1227(a)(2)(A)(iii) for having been convicted of an aggravated felony, i.e.,

an attempt or conspiracy to commit an offense that involves fraud or deceit in which

the loss to the victim or victims exceeds $10,000, as described in 8 U.S.C. §

1101(a)(43)(M)(i) and (U).         Eritsian was subsequently moved to the Stewart

Detention Center in Lumpkin, Georgia. On January 10, 2018, the government

submitted documents concerning Eritsian’s 2010 and 2015 convictions to the

original IJ.2 As to the 2015 conviction for conspiracy to commit mail fraud, wire



       2
        During the proceedings below, Eritsian’s case was transferred to the immigration judge
who ultimately issued the order of removal in this case.
                                              3
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 4 of 35



fraud, and money laundering, the government submitted the grand jury’s indictment

from September 2013. Count 1 of the indictment alleged that, from 2010 to 2012,

Eritsian and his co-conspirators unlawfully obtained personal identity theft

information from several victims to file and receive fraudulent tax returns and

launder the proceeds. The indictment further alleged that Eritsian and his co-

conspirators had filed more than 400 fraudulent tax returns, claiming tax refunds

totaling over $3,000,000, and had used complex methods to conceal their activities.

The indictment listed specific actions showing that Eritsian and his co-conspirators

had conspired to file a total of ten fraudulent tax returns and had claimed a total of

approximately $87,547 in fraudulent returns. Eritsian pled guilty to Count 1 of the

indictment.

      On February 20, 2018, Eritsian submitted written pleadings in response to the

NTA, admitting all the allegations therein but denying both charges of removability.

Eritsian also filed a motion to terminate the removal proceedings against him. At a

February 22, 2018, hearing, the original immigration judge denied the motion to

terminate. As to the first charge of removability, the original immigration judge

reviewed the indictment from Eritsian’s 2015 conviction and found that Eritsian had

been convicted of an aggravated felony, as the government had shown the loss to the

victims for the offense was more than $10,000 based on the Supreme Court’s

decision in Nijhawan v. Holder, 557 U.S. 29 (2009). As to the second charge of


                                          4
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 5 of 35



removability, the original immigration judge found the 2015 conviction to be a crime

involving moral turpitude but continued the issue of whether the 2010 conviction

was also for a crime involving moral turpitude.

      Eritsian also filed a motion to transfer venue from Georgia to California,

arguing that because he and his family had lived in California for almost twenty

years and because the testimony of his parents, who had serious medical conditions

that would prevent them from traveling to Georgia, would be critical to litigating his

case, the proceedings should be moved to California. The original immigration

judge denied this motion, noting that the rules of evidence were more relaxed in

immigration proceedings and finding that, as such, Eritsian would not be prejudiced

by having the venue of his case remain in Georgia. After the case was transferred

from the original immigration judge to another immigration judge, Eritsian renewed

his motion to transfer venue, which the new immigration judge denied at a

September 13, 2018, hearing.

      On December 11, 2018, Eritsian filed a motion to reconsider his motion to

terminate the proceedings, presenting the same arguments as his original motion and

further arguing that he was eligible for a waiver of inadmissibility. On January 15,

2019, the immigration judge construed the motion to reconsider as a second motion

to terminate and denied the motion. In his order, the immigration judge determined

that Eritsian’s 2010 and 2015 convictions were both for crimes involving moral


                                          5
          USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 6 of 35



turpitude and that the potential loss of conspiracy for which Eritsian was convicted

in his 2015 conviction exceeded $10,000, rendering the offense an aggravated

felony. As such, the immigration judge found that the government had established

Eritsian’s deportability on both charges.

      Eritsian also filed an application for asylum, withholding of removal, and

relief under provisions of CAT, as well as an application for a waiver of

inadmissibility in conjunction with an adjustment of his legal status. In his pre-

hearing brief, Eritsian argued that he was eligible for relief under 8 U.S.C. § 1182(h)

because his wife was a United States citizen, he had adjusted his status to that of a

lawful permanent resident while he was in the United States, and denial of relief

would cause extreme hardship to himself and his family. Eritsian further asserted

that several factors weighed in favor of granting him relief, including: (1) his strong

family ties in the United States; (2) his nearly twenty years of residence in the United

States; (3) the amount of hardship he and his family would experience if he was

removed, as he would be unable to financially support his family or to care for his

elderly parents and he would be at risk of persecution in Azerbaijan for being an

ethnic Armenian Christian; (4) his value and service to the community; and (5) the

evidence of his rehabilitation, remorse, and good character. Eritsian claimed that

the only negative factors against granting him relief were his convictions, which he

argued “were a result of his getting involved with the wrong people.” On March 20,


                                            6
         USCA11 Case: 19-13872        Date Filed: 02/03/2021   Page: 7 of 35



2019, the immigration judge held a hearing on Eritsian’s applications for relief. At

the hearing, Eritsian, Eritsian’s wife, and an expert witness on country conditions in

Azerbaijan all testified, and Eritsian submitted exhibits and his father’s affidavit to

the immigration judge in support of his applications.

      The immigration judge denied Eritsian’s applications. Addressing Eritsian’s

waiver of inadmissibility claim, the immigration judge found that while Eritsian was

not barred from receiving a waiver under § 1182(h) because his convictions were for

nonviolent financial crimes, Eritsian had failed to show that he merited a favorable

exercise of discretion or that his qualifying relatives would suffer extreme hardship

upon his removal. As to Eritsian’s withholding of removal claim, the immigration

judge found that Eritsian had demonstrated past persecution such that he was entitled

to a presumption of a future threat to his life or freedom, but that the government

had rebutted that presumption by showing a fundamental change in circumstances

in Azerbaijan regarding the treatment of Armenian Christians. As to the CAT claim,

the immigration judge determined that Eritsian had not showed he would personally

be at risk of torture upon his removal, as the likelihood of Eritsian being tortured in

Azerbaijan was merely speculative.

      Eritsian appealed the immigration judge’s decision to the BIA. On September

5, 2019, the BIA upheld the immigration judge’s decision and dismissed the appeal.

As to removability, the BIA affirmed the immigration judge’s determination that the


                                          7
          USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 8 of 35



loss to Eritsian’s victims exceeded $10,000, rendering the 2015 conviction an

aggravated felony, and found that the immigration judge properly applied a

“circumstance-specific analysis” to determine the loss amount. The BIA rejected

Eritsian’s argument that the loss tied to the 2015 conviction was limited to the $8,323

that he owed as restitution, as the immigration judge was required to determine “the

potential loss” associated with the offense. The BIA noted that Count 1 of the

indictment described Eritsian and his co-conspirators’ scheme to defraud the Internal

Revenue Service by filing fraudulent tax returns, which resulted in more than 400

fraudulently filed tax returns for the tax years of 2009 and 2011 for tax refunds

totaling more than $3,000,000. The BIA further noted that Count 1 of the indictment

listed ten specific instances of fraudulently filed tax refunds that resulted in refunds

totaling $87,547.

      The BIA also affirmed the immigration judge’s determination that Eritsian’s

two prior convictions both qualified as crimes involving moral turpitude. As to the

2010 conviction for grand theft under California law, the BIA noted that “grand

theft” under California Penal Code § 487(1) incorporated the general definition of

“theft” set forth in California Penal Code § 484, which only covered takings that

were committed with the specific intent to permanently deprive an owner of his

property, and that “the United States Court of Appeals for the Ninth Circuit, while

not the controlling circuit, has consistently held that California theft, whether grand


                                           8
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 9 of 35



or petty, is a categorical [crime involving moral turpitude].” Accordingly, the BIA

concluded that the immigration judge had properly found Eritsian removable.

      The BIA then turned to Eritsian’s applications for relief. As to Eritsian’s

application for a waiver of inadmissibility, the BIA found it was unnecessary to

address the immigration judge’s determination that Eritsian was ineligible for a

waiver because he did not prove any qualifying relative would suffer hardship if he

was removed, as Eritsian did “not merit such waiver in discretion.” The BIA

“weigh[ed] the adverse factors evidencing his undesirability as a permanent resident

against the social and humane considerations presented on his behalf to determine

whether, on balance, a grant of relief would be in the best interests of [the United

States].” The BIA found that while Eritsian’s equities, including his family ties, for

receiving a waiver were substantial, the complexity of Eritsian’s fraud scheme and

“his repeated acts of fraud and the general dishonesty irrespective of any alleged

rehabilitation” demonstrated that Eritsian’s continued residence would not be in the

best interests of the United States. As such, the BIA denied his application for a

waiver of inadmissibility. As to the asylum claim, the BIA determined that Eritsian

was not eligible for asylum because his 2015 conviction constituted an aggravated

felony. The BIA also rejected Eritsian’s withholding of removal claim, agreeing

with the immigration judge’s determination that the government had shown that

there had been a fundamental change in circumstances in Azerbaijan such that


                                          9
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 10 of 35



Eritsian “no longer ha[d] a clear probability of future persecution in Azerbaijan.”

Additionally, the BIA affirmed the immigration judge’s denial of CAT relief. The

BIA concluded that the IJ did not clearly err in finding that Eritsian had not presented

sufficient evidence to establish that he would “more likely than not . . . be tortured

if forced to return to Azerbaijan” and that his fear of torture was “speculative.”

      Finally, the BIA addressed Eritsian’s due process claims. Reviewing the

record, the BIA found that Eritsian’s claim that the immigration judge was biased to

be without merit, as the immigration judge’s “desire for judicial efficiency does not

equate to bias or pre-judgement [sic] of the respondent’s claim.” The BIA also

rejected Eritsian’s argument that his due process rights were violated by the

immigration judge’s denial of his motions to transfer venue based on Eritsian’s

family members living in California. The BIA found Eritsian had not demonstrated

that he was deprived of a fair hearing, as Eritsian was able to submit affidavits from

his family members in support of his applications and ultimately declined to pursue

telephonic testimony from his parents. Accordingly, the BIA dismissed Eritsian’s

appeal. On October 2, 2019, Eritsian petitioned this Court for review of the BIA’s

determination in case number 19-13872.

      On October 1, 2019, however, Eritsian filed a motion to reopen his removal

proceedings (the “motion to reopen”). In this motion, Eritsian sought to present

“new evidence” that he claimed was previously unavailable at his individual hearing


                                          10
         USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 11 of 35



before the immigration judge that was material to the issues presented in his case.

First, Eritsian stated that his spouse “was diagnosed with high blood pressure and

chronic headaches” following his hearing and that “[d]ue to her current medical

state, [she was] also receiving treatment for anxiety and depression.” Because of

this diagnosis, Eritsian claimed his spouse’s daily expenses had increased and would

have impacted the hardship analysis in his “Adjustment and Hardship Waiver

arguments.” Eritsian also asserted that his sister, who was living in the same

household as his spouse and parents, moved out in May 2019, which resulted in his

spouse becoming the sole provider for his elderly parents and his two minor children.

He claimed that this situation was not present at the time of his hearing and “further

materially impact[ed] the hardship analysis.” Additionally, Eritsian stated that his

parents, who were United States citizens, had “further deteriorated in their health

conditions” since his hearing. Finally, Eritsian provided a “new expert witness

affidavit” from Ronald Suny. Eritsian asserted that Suny’s opinion lent “additional

credibility to the expert witness that the Immigration Judge disregarded in the

Individual Hearing and [was] thus material to [his] case” and that the affidavit

contained previously unavailable material “such as the article referenced regarding

the Armenian soccer play who could not travel to Azerbaijan due to security issues.”

In support of his motion, Eritsian attached financial records, affidavits from the

expert, his spouse, and his sister, and medical records for his spouse and parents.


                                         11
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 12 of 35



      The government opposed Eritsian’s motion to reopen. The government

argued that the evidence was not material to the BIA’s prior decision because the

decision was not based on a lack of requisite hardship, but rather, due to Eritsian not

warranting the favorable exercise of discretion. The government further argued that

Eritsian had not presented any evidence demonstrating that the new expert affidavit

or other country condition evidence was previously unavailable to him at his hearing.

      On March 30, 2020, the BIA issued an order denying Eritsian’s motion to

reopen. The BIA explained that Eritsian had not established that the submitted

evidence as to the physical, mental, and financial health of his spouse and parents

would alter the findings and decision in his proceedings. While acknowledging the

evidence indicated that Eritsian’s spouse had a decline in her physical, mental, and

financial health and that Eritsian provided “valuable assistance to her,” the BIA

explained that it had “upheld the denial of his application for adjustment of status

pursuant to a waiver of inadmissibility . . . as a matter of discretion” and that “this

evidence does not materially affect the discretionary denial of his application for

relief given his criminal history and lack of candor regarding alleged rehabilitation.”

The BIA noted that Eritsian had failed to address other factors identified by the

immigration judge. As to the evidence contained in the expert affidavit, the BIA

determined that Eritsian failed to show it was material and previously unavailable.

Specifically, the BIA noted that the “majority of the evidence . . . was available and


                                          12
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 13 of 35



could have been presented before the Immigration Judge” and that the “only specific

event discussed after the . . . decision [was] an Armenian soccer player choosing not

to travel to Azerbaijan.” Reviewing the article about the incident, the BIA observed

that neither the player nor his team explained what prompted the player’s decision.

The BIA additionally explained that, “in affirming the Immigration Judge’s decision

. . . , [it] agreed that the sporadic incidents of violence over a period of years does

not show that overall conditions have not significantly improved since [Eritsian] left

Azerbaijan in 1990.”

      Eritsian then filed a petition for review of the BIA’s denial of his motion to

reopen on April 29, 2020, in case number 20-11602. We subsequently consolidated

Eritsian’s two petitions.

II.   ANALYSIS

      In his petitions for review, Eritsian argues that the BIA erred for several

reasons. As to his petition in case number 19-13872, Eritsian claims that the BIA

erred in determining that he was a removable alien and ineligible for asylum because

his 2015 conviction was not for a crime that qualifies as an “aggravated felony” and

his 2010 state conviction was not for a “crime involving moral turpitude.” Eritsian

also contends that the BIA erred in denying his various applications for relief and

that his due process rights were violated as the immigration judge exhibited bias

towards him and his motions to transfer venue were denied. As to his petition in


                                          13
           USCA11 Case: 19-13872     Date Filed: 02/03/2021    Page: 14 of 35



case number 20-11602, Eritsian claims that the BIA erred in denying his motion to

reopen because documents he provided to the BIA were unavailable at the time of

his individual hearing, were material to his removal defense claims, and would have

influenced the outcome of his case. We address each petition’s claims in turn.

      A.      Petition for Review in Case Number 19-13872

       “As an initial matter, we must review whether we have jurisdiction to

entertain [Eritsian’s] petition for review.” Gelin v. U.S. Att’y Gen., 837 F.3d 1236,

1240 (11th Cir. 2016). We determine the extent of our subject-matter jurisdiction de

novo. Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1286 (11th Cir. 2014). This Court

lacks jurisdiction to review any final removal order against an alien who is removable

for committing “an aggravated felony” or two or more “crimes involving moral

turpitude.” See 8 U.S.C §§ 1227(a)(2)(A)(ii)–(iii), 1252(a)(2)(C). “However, we

retain jurisdiction to determine whether the statutory conditions for limiting judicial

review exist, i.e., whether the petitioner is ‘(1) an alien; (2) who is removable; (3)

based on having committed a disqualifying offense.’” Keungne v. U.S. Att’y Gen.,

561 F.3d 1281, 1283 (11th Cir. 2009) (quoting Vuksanovic v. U.S. Att’y Gen., 439

F.3d 1308, 1310–11 (11th Cir. 2006)). If these conditions are met, § 1252(a)(2)(C)

generally divests us of jurisdiction to review the removal order.     Id. at 1283–84.

Additionally, we retain jurisdiction to review constitutional claims and questions of

law in an otherwise unreviewable order.             See 8 U.S.C. § 1252(a)(2)(D).


                                          14
         USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 15 of 35



Nonetheless, “a petitioner must allege at least a colorable constitutional violation.”

Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 (11th Cir. 2007) (quoting Saloum v.

U.S. Citizenship & Immigr. Servs., 437 F.3d 238, 243 (2d Cir. 2006)). A petitioner

cannot “create the jurisdiction that Congress chose to remove simply by cloaking an

abuse of discretion argument in constitutional garb.” Id. (quoting Torres–Aguilar v.

INS, 246 F.3d 1267, 1271 (9th Cir. 2001)). We therefore first address Eritsian’s

arguments concerning removability.

      Eritsian contends that the BIA erred in determining that his 2015 conviction

for conspiracy to commit fraud qualified as an “aggravated felony” and that his 2010

conviction for conspiracy to commit grand theft constituted a “crime involving

moral turpitude.” “We review the BIA’s decision as the final judgment, unless the

BIA expressly adopted the IJ’s decision. Where the BIA agrees with the IJ’s

reasoning, we review the decisions of both the BIA and the IJ to the extent of that

agreement.” Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016)

(footnote omitted) (citation omitted).     Whether a conviction qualifies as an

“aggravated felony” is a legal question that we review de novo. Dixon v. U.S. Att’y

Gen., 768 F.3d 1339, 1341 (11th Cir. 2014). Likewise, “we review de novo the legal

question of whether an alien’s conviction qualifies as a crime involving moral

turpitude.” Gelin, 837 F.3d at 1240.




                                         15
         USCA11 Case: 19-13872        Date Filed: 02/03/2021     Page: 16 of 35



      We first consider whether the BIA correctly determined that Eritsian’s 2015

conviction was for an offense that constitutes an aggravated felony. Under 8 U.S.C.

§ 1101(a)(43), an “aggravated felony” is defined, in relevant part, as an offense that

“involves fraud or deceit in which the loss to the victim or victims exceeds $10,000”

or “an attempt or conspiracy to commit an offense described in [§ 1101(a)(43)].” 8

U.S.C. § 1101(a)(43)(M)(i), (U). With respect to a conspiracy to commit a fraud or

deceit crime, the BIA has determined that the government “need not prove an actual

loss to victims of more than $10,000; instead, it will be sufficient if the potential loss

was more than $10,000.” In re S-I-K, 24 I. & N. Dec. 324, 327 (BIA 2007)

(emphasis in original) (citing Li v. Ashcroft, 389 F.3d 892, 896 n.8 (9th Cir. 2004)).

The government has the burden of showing the loss amount by “clear and

convincing” evidence.        Nijhawan, 557 U.S. at 42 (quoting 8 U.S.C. §

1229a(c)(3)(A)).

      The Supreme Court’s decision in Nijhawan is instructive. In Nijhawan, the

petitioner was an alien who was convicted of conspiracy to commit mail fraud, wire

fraud, bank fraud, and money laundering. Id. at 32. The jury made no finding about

the loss amount, and the statutes the petitioner was convicted under were silent as to

the loss amounts. See id. at 32–33. But the petitioner stipulated at sentencing that

the loss amount exceeded $100 million, and the court ordered restitution in the

amount of $683 million. Id. at 32. Following the petitioner’s conviction, the


                                           16
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 17 of 35



government sought to remove the petitioner, claiming that he had been convicted of

an aggravated felony. Id. at 33. The Supreme Court held that “Congress did not

intend [§ 1101(a)(43)(M)(i)’s] monetary threshold to be applied categorically, i.e.,

to only those fraud and deceit crimes generically defined to include that threshold.”

Id. at 40. Rather, the Supreme Court determined that “the monetary threshold

applies to the specific circumstances surrounding an offender’s commission of a

fraud and deceit crime on a specific occasion,” i.e., looking to “the facts and

circumstances underlying an offender’s conviction.” Id. at 34, 40. The Court noted

that the loss amount “must ‘be tied to the specific counts covered by the conviction.’”

Id. at 42 (quoting Alaka v. Att’y Gen. of U.S., 456 F.3d 88, 107 (3d Cir. 2006)).

Moreover, the Court found nothing unfair about the immigration judge relying upon

“earlier sentencing-related material,” including the petitioner’s stipulation and the

restitution order. Id. at 42.

      While Eritsian concedes that Nijhawan is controlling, he contends that this

case is distinguishable because, unlike in Nijhawan, the amount Eritsian was

required to pay as restitution in his 2015 conviction was $8,323, an amount lower

than the $10,000 threshold in § 1101(a)(43)(M)(i).        Eritsian contends that the

restitution order is the most clear and convincing evidence of the actual loss to the

victims tied to his 2015 conviction and that, as such, the BIA erred in determining

the 2015 conviction was an aggravated felony.


                                          17
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 18 of 35



      We disagree. The BIA properly applied a circumstances-specific approach to

determine the loss tied to the 2015 conviction. Although Eritsian ultimately only

had to pay $8,323 in restitution after he pled guilty, the BIA was permitted to look

to the grand jury’s indictment in determining the loss. See Nijhawan, 557 U.S. at

42. Count 1 of the indictment detailed an extensive conspiracy by Eritsian and his

co-conspirators to file more than 400 fraudulent tax returns and to obtain tax refunds

totaling over $3,000,000. Additionally, Count 1 listed ten specific tax returns that

were fraudulently filed that resulted in a total of $87,547 of fraudulent tax refunds

being dispersed. Count 1 of the indictment, which Eritsian pled guilty to, thus shows

that the 2015 conviction involved losses that were much greater than the $10,000

threshold.   Accordingly, the BIA did not err by finding that Eritsian’s 2015

conviction was for an offense qualifying as an aggravated felony and that he was

removable under § 1227(a)(2)(A)(iii).

      Although we find that the BIA correctly determined that Eritsian was

removable under § 1227(a)(2)(A)(iii), for the sake of completeness, we address

Eritsian’s argument that he was not removable under 8 U.S.C. § 1227(a)(2)(A)(ii)

for committing two or more crimes involving moral turpitude. While “moral

turpitude” is not statutorily defined, “this Court has held that it involves an ‘act of

baseness, vileness, or depravity in the private and social duties which a man owes to

his fellow men, or to society in general, contrary to the accepted and customary rule


                                          18
          USCA11 Case: 19-13872      Date Filed: 02/03/2021    Page: 19 of 35



of right and duty between man and man.’” Gelin, 837 F.3d at 1240 (quoting Cano

v. U.S. Att’y Gen., 709 F.3d 1052, 1053 (11th Cir. 2013)). Generally, we use the

categorical approach to determine whether a conviction for a particular crime

qualifies as a “crime[] involving moral turpitude.” Id. at 1241. Under this approach,

“we consider only the fact of conviction and the statutory definition of the offense,

rather than the specific facts underlying the defendant’s case.” Id.; see also Itani v.

Ashcroft, 298 F.3d 1213, 1215–16 (11th Cir. 2002) (“Whether a crime involves the

depravity or fraud necessary to be one of moral turpitude depends upon the inherent

nature of the offense, as defined in the relevant statute, rather than the circumstances

surrounding a defendant’s particular conduct.”). “In doing so, we ask ‘whether the

least culpable conduct necessary to sustain a conviction under the statute meets the

standard of a crime involving moral turpitude.’” Gelin, 837 F.3d at 1241 (quoting

Keungne, 561 F.3d at 1284 n.3). In analyzing whether a state law offense constitutes

a crime involving moral turpitude, this Court “may rely on court decisions in the

convicting jurisdiction that interpret the meaning of the statutory language.” Id. at

1243.

        Eritsian contends that the BIA erred in finding that his 2010 conviction for

conspiracy to commit grand theft in violation of California Penal Code §§ 182(a)(1)

and 487(a) was a crime involving moral turpitude. Specifically, Eritsian claims that

the California grand theft statute does not require that the offender intend to


                                          19
             USCA11 Case: 19-13872     Date Filed: 02/03/2021     Page: 20 of 35



permanently deprive the victim of his or her property. This argument is without

merit.

         Under the California Penal Code § 487(a) (2009) in effect at the time Eritsian

was convicted of the offense, 3 “grand theft” was defined as theft committed “[w]hen

the money, labor, or real or personal property taken is of a value exceeding four

hundred dollars ($400).” California law further provides that a “theft” is committed

by any person who

         shall feloniously steal, take, carry, lead, or drive away the personal
         property of another, or who shall fraudulently appropriate property
         which has been entrusted to him or her, or who shall knowingly and
         designedly, by any false or fraudulent representation or pretense,
         defraud any other person of money, labor or real or personal property,
         or who causes or procures others to report falsely of his or her wealth
         or mercantile character and by thus imposing upon any person, obtains
         credit and thereby fraudulently gets or obtains possession of money, or
         property or obtains the labor or service of another . . . .

Id. § 484(a). The Supreme Court of California has long held that California’s theft

statutes require “the intent to permanently deprive the owner of possession of the

property.” People v. Avery, 38 P.3d 1, 3 (Cal. 2002) (emphasis in original); see also

Castillo–Cruz v. Holder, 581 F.3d 1154, 1160 (9th Cir. 2009) (“Under Californian

law, a conviction for grand theft or petty theft . . . requires, in common with other

crimes of moral turpitude, ‘the specific intent to deprive the victim of his property



         3
         California’s grand theft statute was subsequently amended following Eritsian’s 2010
conviction.
                                            20
           USCA11 Case: 19-13872         Date Filed: 02/03/2021       Page: 21 of 35



permanently.’” (quoting In re Albert A., 55 Cal. Rptr. 2d 217, 219 (Cal. Ct. App.

1996)); People v. Bullard, 460 P.3d 262, 266 (Cal. 2020) (noting that in the context

of grand theft of an automobile under California Penal Code § 487, the “statute had

been interpreted to require an intent to deprive the car owner ‘permanently of its

value and to appropriate the property to the use and benefit of the person taking it’”

(quoting People v. Kehoe, 204 P.2d 321, 323 (Cal. 1949))). As we previously noted

in an unpublished opinion, other “federal circuits courts have long considered theft

offenses . . . to involve moral turpitude.” Jaimes–Lopez v. U.S. Att’y Gen., 675 F.

App’x 870, 874 (11th Cir. 2017); see, e.g., Mendoza v. Holder, 623 F.3d 1299, 1303–

04 & n.8 (9th Cir. 2010) (“The BIA’s determination [that robbery is a crime

involving moral turpitude] is consistent with precedent in this and other circuits that

theft crimes are [crimes involving moral turpitude].” (footnote omitted)). Indeed, in

United States ex rel. McKenzie v. Savoretti, 200 F.2d 546, 548 (5th Cir. 1952), a

decision which is binding upon us,4 the former Fifth Circuit held that “the crimes of

forgery, larceny, uttering, and stealing . . . are regarded as involving moral

turpitude.” Additionally, we note that the BIA has long held that “a theft offense

categorically involves moral turpitude if—and only if—it is committed with the

intent to permanently deprive an owner of property.” In re Diaz–Lizarraga, 26 I. &


       4
         See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (adopting
as binding precedent all decisions of the former Fifth Circuit prior to October 1, 1981).


                                               21
           USCA11 Case: 19-13872         Date Filed: 02/03/2021       Page: 22 of 35



N. Dec. 847, 849–50 (BIA 2016) (emphasis in original) (collecting cases); see also

In re Flores, 17 I. & N. Dec. 225, 228 (BIA 1980) (“A conspiracy to commit an

offense involves moral turpitude only when the underlying substantive offense is a

crime involving moral turpitude.”). Based on these principles, we find that Eritsian’s

2010 conviction for committing grand theft in violation of California Penal Code §

487(a) to be a crime involving moral turpitude.5 As Eritsian does not dispute that

his 2015 conviction was for a crime involving moral turpitude, the BIA did not err

in finding him removable for committing two crimes involving moral turpitude

under § 1227(a)(2)(A)(ii).

       Because the BIA correctly found that Eritsian was removable for committing

an aggravated felony as well as for committing two crimes involving moral

turpitude, we lack jurisdiction to review his final removal order, see 8 U.S.C

§§ 1227(a)(2)(A)(ii)-(iii), 1252(a)(2)(C), except to review constitutional claims and

questions of law, see id. § 1252(a)(2)(D). Regarding Eritsian’s asylum claim, the

BIA correctly found, as a matter of law, that Eritsian was ineligible for asylum as an

alien who was “convicted by a final judgment of a particularly serious crime,” i.e.,

an “aggravated felony.” See id. § 1158(b)(2)(A)(ii), (B)(i).




       5
          We note that the Ninth Circuit has similarly held California theft crimes to be crimes
involving moral turpitude. See Flores Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th Cir. 2008)
(stating that petty theft offenses under California Penal Code §§ 484 and 488 are crimes of moral
turpitude).
                                               22
         USCA11 Case: 19-13872      Date Filed: 02/03/2021   Page: 23 of 35



      Eritsian further contends that the BIA erred in denying his application for a

waiver of inadmissibility, arguing that he should have been granted a waiver based

on the extreme hardship his removal would cause to his family. Under 8 U.S.C.

§ 1252(a)(2)(B), our jurisdiction is limited in reviewing denials of discretionary

relief such as waivers of inadmissibility under 8 U.S.C. § 1182(h). Indeed, “we are

precluded from reviewing ‘any judgment regarding the granting of relief under [8

U.S.C. §§] 1182(h), 1182(i), 1229b, 1229c, or 1255’ except to the extent that such

review involves constitutional claims or questions of law.” Patel v. U.S. Att’y Gen.,

971 F.3d 1258, 1262 (11th Cir. 2020) (en banc) (quoting § 1252(a)(2)(B)(i), (D)).

A “garden-variety abuse of discretion argument” that an immigration judge failed to

properly weigh the factual scenario that the alien presented does not raise a legal

question. See Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1196–97 (11th Cir.

2008). Therefore, because Eritsian’s arguments do not involve constitutional claims

or questions of law but rather only concern the BIA’s discretionary decision in

weighing the facts and denying his application for waiver of inadmissibility, we are

unable to review his waiver of inadmissibility claim.

      We next address Eritsian’s CAT claim. During a removal proceeding, an alien

may raise a claim under the CAT by demonstrating that “he likely would be tortured

if removed to the designated country of removal.” Nasrallah v. Barr, 140 S. Ct.

1683, 1687 (2020). This Court had previously held that, under § 1252(a)(2)(C), the


                                         23
         USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 24 of 35



BIA’s finding that “a petitioner seeking deferral of removal under the [CAT] failed

to meet his burden of establishing that it was more likely than not that he would be

tortured is an unreviewable fact finding.” Perez-Guerrero v. U.S. Att’y Gen., 717

F.3d 1224, 1231 (11th Cir. 2013); accord Cole v. U.S. Att’y Gen., 712 F.3d 517, 532

(11th Cir. 2013), abrogated by Nasrallah, 140 S. Ct. 1683. Following the parties’

briefing, however, the United States Supreme Court issued its decision Nasrallah v.

Barr, 140 S. Ct. 1683 (2020). In Nasrallah, the Supreme Court resolved a circuit

split regarding appellate review of CAT claims and held that a noncitizen may obtain

judicial review of factual challenges to CAT orders, abrogating our decision in Cole.

Id. at 1689, 1692.      In doing so, the Supreme Court analyzed whether §

1252(a)(2)(C)’s preclusion of judicial review of factual challenges to final orders or

removal extended to CAT orders. Id. at 1690–91. The Supreme Court found that

“[a] CAT order is not itself a final order of removal because it is not an order

‘concluding that the alien is deportable or ordering deportation’” and that “a CAT

order does not disturb the final order of removal.” Id. at 1691. Thus, and as the

government now concedes, we have jurisdiction to review Eritsian’s factual

challenges to the denial of his CAT claim.

      Nevertheless, our standard of review for a factual challenge to the denial of

CAT relief is “highly deferential.” Id. at 1692. In reviewing a CAT claim, we apply

the “substantial-evidence standard: The agency’s ‘findings of fact are conclusive


                                         24
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 25 of 35



unless any reasonable adjudicator would be compelled to conclude to the contrary.’”

Id. (emphasis added) (quoting § 1252(b)(4)(B)).

      Here, the immigration judge, after considering the evidence and the expert’s

testimony, found that the probability Eritsian would be “harmed, much less tortured,

in Azerbaijan [was] unknown, as it hinge[d] on chains of events that [were] uncertain

to occur” and that his fears “appear to be solely based upon unsubstantiated reports

as opposed to personal knowledge.”          Additionally, the BIA found that the

immigration judge did not commit clear error in rejecting the CAT claim. The BIA

noted that “the evidence in this matter, including the credible testimony of [Eritsian]

as well as expert testimony and the background evidence submitted,” did not support

Eritsian’s claims that “he will more likely than not suffer torture in Azerbaijan based

on his past harm almost three decades ago or the fact that he is returning from the

United States and may not be able to obtain identification documentation.” While

noting that Eritsian’s expert testified about “isolated incidents of violence against

ethnic Armenians” and recognizing that he “may face some dangers,” the BIA

explained that the immigration judge was not required to accept the expert’s ultimate

conclusions as to country conditions in Azerbaijan. As the immigration judge

“clearly considered the expert’s statement regarding general conditions in

Azerbaijan” and did not make factual findings that were clearly erroneous in light of




                                          25
         USCA11 Case: 19-13872        Date Filed: 02/03/2021    Page: 26 of 35



the evidence, the BIA concluded that the immigration judge did not err in denying

Eritsian CAT relief.

      Reviewing the record, and given our highly deferential review, we find no

error in the denial of Eritsian’s CAT claim by the BIA and immigration judge as

speculative. Indeed, substantial evidence supports their finding that the CAT claim

was speculative. Eritsian’s last known incident of harm in Azerbaijan was in 1990—

almost three decades ago—and Eritsian has not resided in Azerbaijan since 1994.

While Eritsian’s expert initially testified that he believed it was likely Eritsian would

be considered a spy and be tortured and killed by the Azerbaijani government, his

expert later backtracked during cross-examination, testifying that Eritsian “would be

investigated” by Azerbaijani authorities upon reentering the country, but only “might

be killed” after that investigation. (emphasis added). Additionally, recent human

rights reports issued by the United States State Department explain that Armenians

are an ethnic minority in Azerbaijan, that individuals with Armenian-sounding

names are often subjected to additional screening at border crossings and

occasionally denied entrance to the country, and that an entire generation in

Azerbaijan had grown up listening to “hate speech” against Armenians. These State

Department reports, however, do not state that Armenians are attacked and tortured

specifically because they are Armenian. Moreover, while conflict exists between

Armenia and Azerbaijan over the Nagomo-Karabakh region, and a 2017 travel


                                           26
          USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 27 of 35



warning as to Azerbaijan warned United States citizens of Armenian descent of

“anti-Armenian sentiments” in Azerbaijan, that travel warning did not warn of any

threats of torture based on an individual’s Armenian ethnicity. And there is no

evidence in the record that the Azerbaijani government is even aware of Eritsian or

his Armenian ethnicity. Based on the record before us, a reasonable adjudicator

could find Eritsian’s claim that “he will more likely than not suffer torture in

Azerbaijan” to be speculative such that he is not entitled to CAT relief. We thus

deny the petition as to Eritsian’s CAT claim.

        As to Eritsian’s other applications for relief, he has not raised any colorable

constitution claims or questions of law over which we can exercise our jurisdiction.

Indeed, we are unable to review Eritsian’s withholding of removal claim, as his

argument that the BIA erred in finding that Eritsian would not face future persecution

in Azerbaijan is not based on a colorable constitution violation or question of law.

See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 802 (11th Cir. 2016) (explaining that

this Court generally lacks “jurisdiction to review a denial of withholding of removal

for a criminal alien” except for claims of legal error); see also Arias, 482 F.3d at

1284.

        Finally, we briefly address Eritsian’s argument that he was deprived of due

process. We review de novo constitutional challenges, including claims alleging due

process violations. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006). “It is


                                           27
         USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 28 of 35



well-established that the Fifth Amendment entitles petitioners in removal

proceedings to due process of the law.” Lapaix v. U.S. Att’y Gen., 605 F.3d 1138,

1143 (11th Cir. 2010). “Due process requires that aliens be given notice and an

opportunity to be heard in their removal proceedings.” Id. A petitioner alleging a

due process violation “must show that [he] was deprived of liberty without due

process of law and that the purported errors caused [him] substantial prejudice,”

which requires a demonstration that “in the absence of the alleged violations, the

outcome of the proceeding would have been different.” Id. “However, ‘the failure

to receive relief that is purely discretionary in nature does not amount to a

deprivation of a liberty interest.’” Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275

(11th Cir. 2009) (quoting Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th

Cir. 2008)). Under 8 C.F.R. § 1003.20, an immigration judge has the discretion to

change venue upon motion by one of the parties if there is “good cause.”

      Eritsian contends that his due process rights were violated by the multiple

denials of his motions to transfer venue, arguing that he was unable to present

“critical and compelling testimony from his parents” to corroborate his claims at his

hearing and that, as such, he was severely prejudiced. We disagree, as Eritsian has

failed to demonstrate how he was deprived of a fair hearing or suffered substantial

prejudice from the denial of the motions to transfer venue. While Eritsian’s parents

were unable to testify in person, Eritsian was able to present his father’s affidavit,


                                         28
           USCA11 Case: 19-13872     Date Filed: 02/03/2021   Page: 29 of 35



photo evidence of his father’s wounds, and his expert witness’s in-person testimony.

Additionally, the BIA noted that the immigration judge discussed the possibility of

telephonic testimony for Eritsian’s parents but that Eritsian ultimately decided not

to pursue that option. Eritsian also broadly claims that the immigration judge was

biased in evaluating his requests for relief and thus violated his due process rights.

However, this claim of bias by the immigration judge is merely an abuse of

discretion argument cloaked as a constitutional violation. See Arias, 482 F.3d at

1284. As such, we lack jurisdiction to review the claim.

      B.      Petition for Review in Case Number 20-11602

      Eritsian further argues that the BIA erred in denying his motion to reopen

because the BIA did not clearly explain the basis for its decision and because the

evidence he provided was not available at the time of his hearing, was material to

his removal defense claims, and would have influenced the outcome of his case.

These arguments are without merit.

      Generally, “[a]n alien may file one motion to reopen proceedings,” which

“shall be filed within 90 days of the date of entry of a final administrative order of

removal.” 8 U.S.C. § 1229a(c)(7)(A), (C); accord 8 C.F.R. § 1003.2(c). “The

standard for granting a motion to reopen immigration proceedings is high, and an

Immigration Judge is afforded significant discretion in deciding whether to do so.

Reopening may be warranted only where the movant presents evidence that is new,


                                         29
         USCA11 Case: 19-13872      Date Filed: 02/03/2021   Page: 30 of 35



material, and unavailable when the removal order was entered.” Bing Quan Lin v.

U.S. Att’y Gen., 881 F.3d 860, 872 (11th Cir. 2018). Thus, the BIA may deny a

motion to reopen where (1) the movant has failed to establish a prima facie case for

the relief sought; (2) the movant has failed to introduce evidence that was material

and previously unavailable; and (3) in cases of discretionary relief, the movant

would not be entitled to discretionary relief. INS v. Abudu, 485 U.S. 94, 104–05

(1988); Bing Quan Lin, 881 F.3d at 873. “An alien who attempts to show that the

evidence is material bears a heavy burden and must present evidence that

demonstrates that, if the proceedings were opened, the new evidence would likely

change the result in the case.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256–57

(11th Cir. 2009).

      “Motions to reopen in removal proceedings are particularly disfavored,” id. at

1256, and we review the BIA’s denial of a motion to reopen for an abuse of

discretion, see Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1286 (11th Cir. 2008).

And we review a claim of legal error, such as a claim that the BIA did not provide

reasoned consideration of its decision, de novo. Bing Quan Lin v. U.S. Att’y Gen.,

881 F.3d 860, 872 (11th Cir. 2018). Id.

      Eritsian first argues that the BIA abused its discretion by failing to clearly

explain the basis for its decision in denying his motion to reopen proceedings. We




                                          30
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 31 of 35



disagree, as the BIA provided clear and reasoned consideration for its decision to

deny the motion to reopen.

      In its order denying Eritsian’s motion to reopen, the BIA clearly stated that

the motion “will be denied because [Eritsian] has not demonstrated that the evidence

in support of his motion is material and was not available and could not have been

discovered or presented before the Immigration Judge.” The BIA found that Eritsian

had not established the evidence submitted regarding the physical, mental, and

financial health of his spouse and his parents would alter the findings and decision

of his proceedings. The BIA noted that it had upheld the denial of his waiver of

inadmissibility claim “as a matter of discretion” and that the “evidence [did] not

materially affect the discretionary denial . . . given his criminal history and lack of

candor regarding alleged rehabilitation.” As to the evidence contained in the

expert’s affidavit, the BIA found that Eritsian failed to establish that the evidence

was “material and was not available and could not have been discovered or presented

before the Immigration Judge.” The BIA explained that the “majority of the

evidence in the affidavit” was previously available and could have been presented

to the immigration judge and that there was no explanation in the article about what

prompted an Armenian soccer player’s decision to not to travel to Azerbaijan, which

was the “only specific event discussed that occurred after the Immigration Judge’s

decision.” The BIA also referenced its original conclusion that the “sporadic


                                          31
         USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 32 of 35



incidents of violence over a period of years does not show that overall conditions

have not significant improved since [Eritsian] left Azerbaijan.” As the BIA clearly

explained its decision to deny the motion to reopen, we thus deny Eritsian’s petition

in this respect.

       Eritsian also contends that the BIA erred in denying his motion to reopen

because the evidence was not available at the time of his hearing, was material to his

claims, and would have influenced the outcome of his case. As explained above, in

Patel, this Court, sitting en banc, explained that it was “precluded from reviewing

‘any judgment regarding the granting of relief under [8 U.S.C. §§] 1182(h), 1182(i),

1229b, 1229c, or 1255’ except to the extent that such review involves constitutional

claims or questions of law.” Patel, 971 F.3d at 1262 (quoting § 1252(a)(2)(B)(i),

(D)). Thus, under § 1252(a)(2)(B), our jurisdiction is limited in reviewing the denial

of a waiver of inadmissibility under § 1182(h) to constitutional claims or questions

of law. And, while Patel did not involve a motion to reopen removal proceedings,

this Court, in an unpublished opinion, has extended “the umbrella of our . . .

interpretation of § 1252(a)(2)(B)(i) in Patel” to the review of denial of a motion to

reopen proceedings based on a claim for relief under the provisions enumerated by

§ 1252(a)(2)(B)(i). See Lara v. U.S. Att’y Gen., 826 F. App’x 869, 870–71 (11th

Cir. 2020) (unpublished).




                                         32
         USCA11 Case: 19-13872       Date Filed: 02/03/2021   Page: 33 of 35



      In his motion to reopen, Eritsian stated that the “new evidence presented” was

material “in particular to the country conditions in Azerbaijan and the hardship

evidence in his Adjustment [of status and waiver of inadmissibility] case.” As to

Eritsian’s arguments concerning his motion to reopen based on the denial of his

waiver of inadmissibility claim, those arguments do not raise constitutional claims

or questions of law. Rather, the “new” evidence Eritsian sought to present as the

basis of his motion to reopen concerns the BIA’s factual determinations regarding

the denial of his waiver of inadmissibility claim, i.e., evidence of his family’s

hardships and country conditions in Azerb aijan. See Patel, 971 F.3d at 1279; Lara,

826 F. App’x at 870–71. We therefore lack jurisdiction to review the petition as to

the denial of his motion to reopen as to Eritsian’s waiver of inadmissibility claim.

      While Eritsian’s motion to reopen only expressly mentions his inadmissibility

of waiver claim, we also address his argument to the extent he sought to reopen the

proceedings as to his withholding of removal claim and CAT claim by presenting

evidence contained in the affidavit of his expert witness, Suny, concerning country

conditions in Azerbaijan. In his motion to reopen, Eritsian sought to present Suny’s

affidavit to lend “additional credibility” to the expert witness’s testimony that was

presented at his hearing before the immigration judge. Eritsian argues that this

evidence was not available at the time of his hearing before the immigration judge

and was material to his case.


                                         33
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 34 of 35



       We find that the BIA did not abuse its discretion as to these claims. As the

BIA explained, most of the evidence contained in Suny’s affidavit was available at

the time of Eritsian’s hearing, and the only specific event discussed after the

hearing—the article concerning the Armenian soccer player—would not change the

results of his proceedings. Indeed, the article offered no explanation as to why that

Armenian soccer player chose not to travel to Azerbaijan and thus does not

demonstrate that Eritsian would more likely than not be tortured if he returned to

Azerbaijan. And Eritsian does not explain on appeal what other evidence contained

in Suny’s affidavit was previously unavailable or how that evidence would be

material. Instead, he simply argues that he “had no way of knowing that the

immigration judge would not give weight to his [original] expert’s opinions.”

       Because the BIA gave reasoned consideration to Eritsian’s motion to reopen

and none of the evidence was either unavailable at the time of his hearing or material,

we find the BIA did not err in denying the motion as to the withholding of removal

and CAT claims.

III.   CONCLUSION

       Accordingly, the BIA did not err in finding that Eritsian was removable both

on the basis that he committed an aggravated felony and on the basis that he

committed two crimes involving moral turpitude. We therefore deny his petition as

to his removability claims as well as his asylum claim, as Eritsian is ineligible for


                                          34
         USCA11 Case: 19-13872       Date Filed: 02/03/2021    Page: 35 of 35



asylum for having been convicted of an aggravated felony. Furthermore, we deny

Eritsian’s CAT claim, as a reasonable adjudicator could conclude that Eritsian was

not entitled to CAT relief, and dismiss the petition as to Eritsian’s claims for waiver

of inadmissibility and withholding of removal, as we lack jurisdiction to review

those claims. Finally, we deny in part and dismiss in part Eritsian’s petition for

review of the denial of his motion to reopen his removal proceedings.

      PETITIONS DENIED IN PART, DISMISSED IN PART.




                                          35